OPINION — AG — ** STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION — NON COLLEGE CREDIT ** THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION HAS THE AUTHORITY, PURSUANT TO 70 O.S. 14-103 [70-14-103] AND 70 O.S. 2251 [70-2251] — 70 O.S. 2272 [70-2272] TO ACCREDIT, UPON REQUEST, PUBLIC POST SECONDARY INSTITUTIONS WHOSE VOCATIONAL PROGRAMS INVOLVE MANIPULATIVE SKILLS AND SKILL TYPE PROGRAMS REQUIRING COMPLETION OF THE CERTAIN NUMBER OF CLOCK HOURS OF TRAINING FOR LICENSING. WHETHER OR NOT A PARTICULAR POST SECONDARY INSTITUTION FALLS WITHIN THIS CATEGORY, MUST BE DETERMINED BY THE FACTS RELATIVE TO EACH INSTITUTION. (SCHOOLS, FEDERAL PROGRAMS, FEDERAL FUNDS INSTRUCTION, PRIVATE EDUCATIONAL OR TRAINING INSTITUTIONS, PRIVATE SCHOOLS, AGREEMENTS CURRICULUM, CREDIT HOURS) CITE: OPINION NO. 74-135, 70 O.S. 14-103 [70-14-103] 70 O.S. 2251 [70-2251], 70 O.S. 2272 [70-2272] (KAY HARLEY JACOBS)